oOo O60 Oe TD DO OH BR WD He

NN wo ND HN WN KN NO ee RR RR ee ee

THE HONORABLE MICHELLE L. PETERSON

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, No. CR18-315 RAJ-MLP

Plaintiff,
ORDER GRANTING MOTION SEAL
Vv. SECOND SUPPLEMENTAL
GIZACHEW WONDIE, COMPEL CERTAIN CATEGORIES OF
DOCUMENTS FOR JN CAMERA
Defendant. REVIEW

)
)
)
SUBMISSION ON MOTION TO
)
)
)
)
)

PROPOSED)

 

 

 

THIS MATTER has come before the undersigned on the motion of defendant,
Gizachew Wondie, to file his Second Supplemental Submission on Motion to Compel
under seal. The Court finds there are compelling reasons to permit the filing of the
document under seal.

IT IS HEREBY ORDERED that the defendant shall be permitted to file the
Second Supplemental Submission on Motion to Compel and exhibits thereto under seal.

DATED this 4 "day of January, 2020.

Wit

MICHELLE L. PETERSON
UNITED STATES MAGISTRATE JUDGE

Presented by:

s/ Mohammad Ali Hamoudi

s/ Sara Brin

Attorney for Gizachew Wondie
Office of the Federal Public Defender

ORDER GRANTING MOTION TO FEDERAL PUBLIC DEFENDER
SEAL SECOND SUPPLEMENTAL 1601 Fifth Avenue, Suite 700
MOTION TO COMPEL - 1 Seattle, Washington 98101
(Gizachew Wondie; CR18-315RAJ) (206) 553-1100

 
